Citation Nr: 0433906	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  98-06 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a skin disability, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

In correspondence received from the veteran in October 2004, 
he requested another hearing in this matter.  Specifically, 
the veteran seeks a hearing at the RO before a Veterans Law 
Judge.  The Board's Rule of Practice provide that an 
appellant or his or her representative may request a hearing 
before the Board at the RO at the time of the submission of 
his or her Substantive Appeal, or at any time thereafter.  38 
C.F.R. § 20.703 (2003).  Accordingly, this matter must be 
remanded to the RO for the requested hearing. 

In view of the foregoing, the Board must remand the case to 
ensure that the veteran is afforded all due process of law 
considerations.  This case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at the 
St. Petersburg, Florida, RO pursuant to 38 
C.F.R. § 20.703 (2003).

Upon completion of the foregoing, the case should be returned 
to the Board for appellate review, if appropriate.  No action 
is required of the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




